99 F.3d 1158
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Albert F. PERALTA, Plaintiff-Appellant,v.Lloyd BENTSEN, Internal Revenue Service, and Department ofthe Treasury, Defendants-Appellees.
No. 96-1439.
United States Court of Appeals, Federal Circuit.
Sept. 17, 1996.

Before NEWMAN, RADER, and BRYSON, Circuit Judges.
ON MOTION
ORDER
RADER, Circuit Judge.


1
Lloyd Bentsen, the Internal Revenue Service, and the Department of the Treasury (collectively Bentsen) move to dismiss Albert F. Peralta's appeal for lack of jurisdiction and for untimeliness.  Peralta submits a response.


2
The United States District Court for the Western District of Texas dismissed Peralta's employment discrimination case as frivolous on December 26, 1995.  Peralta appealed to the United States Court of Appeals for the Fifth Circuit.  On April 17, 1996, the Fifth Circuit dismissed Peralta's appeal as frivolous and warned him that "further efforts on his part to pursue the subject matter of this case in any federal court within this circuit may subject him to sanctions."   On June 13, 1996, Peralta filed a notice of appeal with this court, apparently challenging both the district court's decision and the Fifth Circuit's dismissal of his appeal.


3
This court's jurisdiction is set forth in 28 U.S.C. § 1295.  Because this employment discrimination case does not fall within the category of cases reviewable by this court, this court is without jurisdiction to review the district court's dismissal order.  Further, the appeal is untimely by nearly four months.  See Fed.R.App.P. 4(a)(1), (c).  Finally, to the extent that Peralta seeks review of the Fifth Circuit's order dismissing his case, this court does not have jurisdiction to review the decisions of other appellate courts.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) Bentsen's motion to dismiss is granted.


6
(2) Each side shall bear its own costs.